Citation Nr: 1335410	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder ("PTSD").

2.  Entitlement to service connection for a prostate disorder, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for basal cell carcinoma (claimed as skin cancer), to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty service from March 1967 to January 1970, with confirmed service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.

In January 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.  The record reflects that, during the hearing, the appellant submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2013).  The Board accepts this evidence for inclusion in the record. 

During the hearing, the Veteran requested that the Board hold the record open for an additional 60 days to allow him to submit additional evidence.  See 38 C.F.R. 
§ 20.709 (2013).  However, to date, the Board has received no additional evidence.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to service connection for basal cell carcinoma (claimed as skin cancer), to include as secondary to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part. 


FINDING OF FACT

During the Board hearing in January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal of the issue of entitlement to service connection for a prostate disorder, to include as secondary to herbicide exposure.


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's substantive appeal with regard to the issue of entitlement to service connection for a prostate disorder, to include as secondary to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the January 2012 hearing before the Board, prior to the promulgation  of a decision in the appeal, the Veteran stated that he wished to withdraw the issue of entitlement to service connection for a prostate disorder, to include as secondary to herbicide exposure.  The hearing testimony has since been reduced to writing and is incorporated into the record in the form of a written transcript.  Therefore, the transcript of that hearing has been accepted as a withdrawal of that issue on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to service connection for a prostate disorder, to include as secondary to herbicide exposure, and it is dismissed.


ORDER

The appeal for service connection for a prostate disorder to include as due to herbicide exposure is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, it concludes that a remand is again necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Entitlement to an initial disability rating in excess of 30 percent for PTSD.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

Moreover, while the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims ("Court") has held that, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  In this case, given that over four years have passed since the 2009 VA mental health examination, and the Veteran claims a worsening of his PTSD symptoms, the Board finds that a new examination is needed to fully and fairly evaluate his condition.  

Additionally, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In this case, as the most recent VA treatment reports of record pertaining to treatment for PTSD appear to be dated in August 2010, the RO/AMC should ensure that any treatment reports since that date are obtained and associated with the claims folder.  

Entitlement to service connection for basal cell carcinoma (claimed as skin cancer), to include as secondary to herbicide exposure.

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2013); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden to do.  Id. at 124 (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

The Veteran contends that he has basal cell carcinoma as a result of active duty service within the Republic of Vietnam during the Vietnam era.  Although the Veteran was afforded a VA examination in June 2009, review of the examination reports demonstrates that the examiner did not provide an opinion concerning whether the Veteran's current disorder is a result of service, to specifically include as secondary to herbicide exposure; the second clinician who reviewed the claims folder in March 2011 also failed to address the issue of herbicide exposure.  

Accordingly, although the Board regrets the necessity of a remand, it nonetheless finds that such action is necessary in order to afford the Veteran a new examination to determine the etiology of his claimed skin cancer.

Additionally, since it appears that the last reports of record pertaining to treatment for the Veteran's skin disorder appear to be dated in February 2011, the RO/AMC should ensure that any treatment reports since that date are obtained and associated with the claims folder.  See Bell v. Derwinski, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's service-connected PTSD disability since August 2010, and all VA treatment records pertaining to his claimed skin cancer since February 2011, and associate those reports with the claims folder or with the electronic record via Virtual VA.  Any negative reply should be noted.

2.  Schedule the Veteran for an appropriate VA PTSD examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any tests deemed necessary should be conducted and the complete claims folder, along with a copy of this REMAND, must be provided to the examiner, and the clinical findings must be reported in detail.  The examiner should elicit a complete history of the Veteran's symptomatology and problems, and note that, in addition to the examination findings, the Veteran's self-reported history has been taken into consideration in the examination report.  The examiner is also asked to discuss whether and how the Veteran's disability affects his activities of daily living and ability to work.  To the extent possible, the examiner should separate symptoms due to PTSD from those due to any other psychiatric disorder diagnosed.  If this cannot be done, the examiner should so indicate.  The examiner is also asked to assign a Global Assessment Functioning ("GAF") score to the Veteran.  If possible, the examiner should assign a GAF score attributable only to the Veteran's PTSD.  The GAF score should be interpreted, as it pertains to social and industrial adaptability.  Any and all opinions must be accompanied by a complete rationale.

3.  The Veteran should be scheduled for a VA examination for an opinion as to whether any currently-diagnosed skin disorder (to include skin cancer, actinic keratosis or trichofolliculoma) is directly related to active duty service, to include as a result of the Veteran's exposure to Agent Orange during service within the Republic of Vietnam.  Any tests deemed necessary should be conducted and the complete claims folder, along with a copy of this REMAND, must be provided to the examiner, and the clinical findings must be reported in detail.  The examiner must review the complete claims folder in conjunction with the examination and must note in his/her examination report that the claims folder was reviewed.  The examiner should elicit from the Veteran a thorough history of his skin disorder symptomatology and note that, in addition to the medical evidence of record, the Veteran's personal statements have been taken into account in his or her opinion.

The examiner should provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that any currently-diagnosed skin disorder had its onset in service, to include as a result of herbicide exposure in the Republic of Vietnam; the examiner is advised that the Veteran's presence in Vietnam during active duty service has been confirmed.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim. If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record.

4.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The claims should then be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


